EDWARDS, Circuit Judge
(dissenting)-
Appellant Guy was discharged for failure to report back to work on her production job with appellee Robbins and Myers at the end of sick leave which had been granted to her. She claims that she notified appellee that she was not able to return on the day set, but when *129she did return four days later, she was informed she had been discharged.
Promptly on October 27, 1971, the union filed a grievance on her behalf, alleging that the discharge was illegal under the union-management contract. This grievance was denied at the third step on November 18, 1971. Thereafter plaintiff filed a charge, alleging that her discharge was racially motivated, before the Equal Employment Opportunity Commission. This charge was filed February 10, 1972, 108 days after her discharge. At the time the EEOC limitation provided for a 90-day period within which to file the charge. On March 24, 1972, however, Title VII was amended to increase the filing time to 180 days. See 42 U.S.C. § 2000e-5(d). EEOC, in an amicus brief filed in this appeal, asserts that the 1972 amendment should be read retrospectively as applicable to appellant’s complaint, since it was pending in EEOC’s possession at the time when the amendment became effective 151 days after plaintiff’s discharge.
The EEOC position is that the amendment did not create a new cause of action. It merely increased the period from 90 to 180 days before the limitation became effective.
In Davis v. Valley Distributing Co., 522 F.2d 827 (9th Cir. 1975), the court, per Browning, J., held that a similar 180-day extension amendment (applicable to filing before the EEOC) should be given retroactive effect. The court said:
The 1972 Act became effective March 24, 1972. The prior 90-day limitation had run on appellant’s complaint some 54 days earlier. It is the general rule that subsequent extensions of a statutory limitation period will not revive a claim previously barred. James v. Continental Insurance Co., 424 F.2d 1064, 1065-66 (3d Cir. 1970). But the question is one of legislative intent; and though not free from doubt, we think it the more likely conclusion that Congress intended the extended limitations period to apply to all unlawful practices that occurred 180 days before the enactment of the 1972 Act, including those otherwise barred by the prior 90-day limitations period.
Section 14 of the 1972 Act provides:
The amendments made by this Act to section 706 of the Civil Rights Act of 1964 shall be applicable with respect to charges pending with the Commission on the date of enactment of this Act and all charges filed thereafter.
Initially, both the House and Senate bills provided that the amendments to section 706 would not apply to charges filed prior to the effective date of the amendments. H.R. 1746, 92d Cong., 2d Sess. § 10 (1972); S. 2515, 92d Cong., 2d Sess. § 13 (1972). Section 14 was adopted primarily to make the new authority given EEOC to bring suit against alleged violators applicable to pending claims. EEOC v. Kimberly-Clark Corp., 511 F.2d 1352, 1355 (6th Cir. 1975); Roger v. Ball, 497 F.2d 702, 708 (4th Cir. 1974). But Congress did not limit section 14 of the 1972 Act to the new remedy, although it would have been simple to do so. The language of section 14 is sweeping. It includes all amendments to section 706. Congress was, of course, aware of the other amendments to section 706 contained in the same bill. The provision extending the limitation periods was called to Congress’ attention by committee reports and in floor debate. In both the House and Senate, prior court decisions maximizing coverage within the given time limits were noted with approval, and the remedial purpose of extending the 90-day period to 180 days was emphasized.
The words of section 14 affirmatively suggest an intention to encompass discriminatory conduct that occurred before the Act was passed. “[C]harges pending with the Commission on the date of enactment of this Act” could only involve conduct occurring prior to that date. It might be contended that a charge filed with EEOC after the pre-amendment 90-day limitation had *130expired, as in this case, was not “pending” on the effective date of the Act. It is unnecessary to argue the point. Section 14 also makes the amendments applicable to “all charges filed thereafter.” Since appellant’s claim was not formally “filed” until EEOC assumed jurisdiction after the claim was returned by the Arizona Commission, it fell within the literal words of the statute.
There is no substantial reason for giving less than their full meaning to the words of section 14. Even as extended, the time limits under the statute are exceedingly short, particularly since, as Congress noted, most complainants are ■ laymen representing themselves. The Equal Employment Opportunity Act is a remedial statute to be liberally construed in favor of victims of discrimination. EEOC v. Wah Chang Albany Corp., 499 F.2d 187, 189 (9th Cir. 1974). Accordingly, “courts confronted with procedural ambiguities in the statutory framework have, with virtual unanimity, resolved them in favor of the complaining party.” Sanchez v. Standard Brands, Inc., 431 F.2d 455, 461 (5th Cir. 1970).
Davis v. Valley Distributing Co., supra, 522 F.2d at 830. (Footnotes omitted.)
This issue, as outlined above, was not presented to the District Court in our instant case, and in fairness to the District Judge, it should be.
I would remand this case for consideration of the effect of the 1972 EEOC amendments.